People v Nathan (2014 NY Slip Op 08666)





People v Nathan


2014 NY Slip Op 08666


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


1995-01113
 (Ind. No. 84992)

[*1]The People of the State of New York, respondent, 
vChandran Nathan, appellant.


Chandran Nathan, Wallkill, N.Y., appellant pro se.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Tammy J. Smiley and Douglas Noll of counsel of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 20, 1996 (People v Nathan, 224 AD2d 640), determining an appeal from a judgment of the County Court, Nassau County, rendered January 4, 1995.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
SKELOS, J.P., AUSTIN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court